PER CURIAM.
The petition for writ of certiorari is granted without oral argument.
Respondent and two others were charged with robbery and, after being declared insolvent, the same public defender was appointed to represent all of them. Subsequently, respondent pleaded guilty.
The district court of appeal in deciding whether it was necessary for an objection to be made concerning joint representation, held that no objection was neces*685sary and specifically followed Youngblood v. State, Fla.App.1968, 206 So.2d 665.
The language of the district court of appeal adopting the Youngblood decision of the District Court of Appeal, Fourth District, is hereby expunged and it is ordered that the petition for writ of cer-tiorari is hereby discharged. See Belton v. State, Fla., 217 So.2d 97 and State v. Youngblood, Fla., 217 So.2d 98, quashing the decision in Youngblood v. State, Fla. App.1968, 206 S.2d 665.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.